Case 1:19-cv-11687-NMG Document1 Filed 08/05/19 Page 1of5

©

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names.)

) Case No.
) (to be filled in by the Clerk's O
. S vy the Clerk's Office)
Keeley Lvecdon )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [Ayes L_]No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
“Ve )
) on
FS “Es
panes ae
ke Reboxt RUlew) 2
Dé adalyr Ca ) =
)
)

‘SSVH 40
LUhOD LOTYLS

6€ i Hd Sm SIV Give
301440 SHY3T9 NI
gs

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. ~The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name — Keleck Linatdon
Street Address p: (1 BE xX CA 66 /

City and County _ Boron > MA ORK

State and Zip Code

 

Telephone Number
E-mail Address

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-11687-NMG Document1 Filed 08/05/19 Page 2 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1 Cute -
Name Senale, Wr Cash AA pblrs
ded Sto

 

 

 

Job or Title (if known) Moue.367 atte

Street Address _ £22 PBroadwwr, @
City and County Cou us } WA oO Z Gel,

State and Zip Code

Telephone Number r - 339 ~Vla- leff

 

E-mail Address (if known)

 

Defendant No. 2

Name Robert Allen I) bale iu Surfes

 

 

 

 

 

Job or Title (sf known) en exol fot Sex
Street Address BS Bre odun

City and County

State and Zip Code _ — M4 "O [ 99 b

Telephone Number ; BEd Lle - lol /

 

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No, 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-11687-NMG Document1 Filed 08/05/19 Page 3 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[Federal question [| Diversity of citizenship

*

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. x 4 ai) al ofisan mi who
| BEML pet Abs (ee,
A AmexiCor Hsobiliith F _spise bility, hale Cringe ,

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) _ . Oris a citizen of

 

(foreign nation)

Page 3 of 5
Case 1:19-cv-11687-NMG Document 1 Filed 08/05/19 Page 4of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IV. J

o
ML. /

Relief Weare

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3: The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

qt | wgugeg $ feo. ox Str %
Statement of Claim We NOR he GQ eee Ee [ses 2

mor a
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, mae ne
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain Sere of each claim in a separate paragraph. Attach additional pages if nee ye
AEE IS_& NuwS se Gis ple eke) 19°

Le Pleu Vien FF begic i
fed Fa i vase result ode feck,

* De @ aes CO) we + abused ned
Tek eke ey Ws ewe cS ed n ence LOL diced

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons td claim you are entitled to actual or

eS Rees eet 8, ait. ee
leatee Surtedead Phusicat baie’

\ low hate WRLC e A Civok ot tonal VOLS «
P\cs wit¥ SuPored Veh hen and shod 4

er ee LOSER Sut coe all Severe Quibad pee Baa
Nausea dios Plea hey 1G S04 ay Ton Hs ooh gpie Xoo alup?
Case 1:19-cv-11687-NMG Document 1 Filed 08/05/19 Page 5 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in —— of my case.

Date of nen > oleh 7

Signature of Plaintiff
— Printed Name of Plaintiff elec bers ky Knowds a

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

Page 5 of 5
